      Case 18-32230                 Doc 21         Filed 03/03/19 Entered 03/03/19 23:31:00                  Desc Imaged
                                                  Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              Michael R Cronin                                            Social Security number or ITIN   xxx−xx−7739
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 18−32230



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Michael R Cronin

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           March 1, 2019                                                                 United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 18-32230         Doc 21     Filed 03/03/19 Entered 03/03/19 23:31:00           Desc Imaged
                                    Certificate of Notice Page 2 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
          Case 18-32230            Doc 21       Filed 03/03/19 Entered 03/03/19 23:31:00                         Desc Imaged
                                               Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-32230-PSH
Michael R Cronin                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: cmendoza1                    Page 1 of 1                          Date Rcvd: Mar 01, 2019
                                      Form ID: 318                       Total Noticed: 12


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 03, 2019.
db             +Michael R Cronin,    1403 Danhof Dr,    Bolingbrook, IL 60490-4905
27307867       +Aes/wachovia Bank,    Attn: Bankruptcy Dept,    Po Box 2461,   Harrisburg, PA 17105-2461
27307870       +Conduent/Sallie Mae,    Attn: Claims Department,    Po Box 7051,   Utica, NY 13504-7051
27307871       +Dept of Ed / 582 / Nelnet,    Attn: Claims,    Po Box 82505,   Lincoln, NE 68501-2505
27307873       +FedLoan Servicing,    Attn: Bankruptcy,    Po Box 69184,   Harrisburg, PA 17106-9184
27307874       +Navient,   Attn: Bankruptcy,    Po Box 9000,    Wiles-Barr, PA 18773-9000

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QPNMETROU.COM Mar 02 2019 07:08:00      Peter N Metrou,    Metrou & Associates PC,
                 123 W Washington St Suite 216,    Oswego, IL 60543-1049
27307868       +EDI: CAUT.COM Mar 02 2019 07:08:00      Chase Auto Finance,    Attn: Bankruptcy,    Po Box 901076,
                 Fort Worth, TX 76101-2076
27307869       +EDI: CHASE.COM Mar 02 2019 07:08:00      Chase Card Services,    Correspondence Dept,
                 Po Box 15298,   Wilmington, DE 19850-5298
27307872       +EDI: DISCOVER.COM Mar 02 2019 07:08:00      Discover Financial,    Po Box 3025,
                 New Albany, OH 43054-3025
27307875        EDI: WFFC.COM Mar 02 2019 07:08:00      Wells Fargo Bank,    Attn: Bankruptcy Dept,    Po Box 6429,
                 Greenville, SC 29606
27307876       +EDI: WFFC.COM Mar 02 2019 07:08:00      Wells Fargo Dealer Services,    Attn: Bankruptcy,
                 Po Box 19657,   Irvine, CA 92623-9657
                                                                                              TOTAL: 6

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 03, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 1, 2019 at the address(es) listed below:
              Amanda J Wiese   on behalf of Creditor   JPMorgan Chase Bank, National Association
               bankruptcy@hsbattys.com, bk4hsbm@gmail.com
              David H Cutler   on behalf of Debtor 1 Michael R Cronin cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Peter N Metrou   trustee7@metandnem.com, met.trustee7@att.net,pmetrou@ecf.epiqsystems.com
                                                                                            TOTAL: 4
